DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12, 14, 16, 17, 20-23, 25-27, 32 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claims 1 and 21, from which all other claims depend the term “a ground of a constitutive element” (claim 1) or “a ground of one or more constitutive elements” renders the claims indefinite in that it is not clear exactly what would constitute a “ground” in these terms, rendering the scope of the claims indefinite. 
2) In the claims the term “based on” (claims 1, 3, 4, 7, 14, 22, 23, 25 and 27) to refer to how control of the heating unit or rapid heating elements are controlled with respect to various parameters renders the scope of the claims indefinite in that there is no indications as to the exact relationship between the recited parameters and how these affect the control of the heating or rapid heating elements.
3) In the claims the term “a thermal inertia property” renders the scope of the claims indefinite in that it is not clear exactly what properties would be considered “thermal inertia properties” rendering the scope of the claims indefinite. 
4) In claims 7 and 27, the term “a wall energy capacity” renders the scope of the claim indefinite in that it is not clear exactly what would constitute such an “energy capacity” rendering the scope of the claim indefinite.
5) In claims 1 and 21, the claims recite controlling a moving speed of a metal product in the furnace, however no structure or step of moving a metal product is recited rendering the claims indefinite in that it is not clear how or if a metal product is to be actually required to be moved through the furnace rather than merely placed within the furnace structure.
6) In claims 1 and 21, these claims recite controlling the heating or rapid heating units in response to thermal properties of the constitutive elements, but do not recite any measurement or sensing devices, rendering the claims unclear as to how or in what manner these required properties are obtained.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claim does not fairly further limit independent apparatus claim 1, from which it depends since the claim recites only a manner or method of use of the claimed apparatus, where any apparatus meeting the limitations of claim 1 could be operated in the manner recited in claim 7.  It has been held that the manner or method of use of an apparatus alone, cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 14, 16, 17, 20-23, 25-27, 32 and 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,770,838 to Rohrbaugh et al (Rohrbaugh et al) in view of either of US 6,259,071 to Demidovitch et al (Demidovitch et al) or GB 1,151,243 (GB’243). With respect to claims 1, 21 and 22, Rohrbaugh et al teaches a furnace (50) and method of operation, comprising constitutive elements each having some undefined “thermal inertia property” at least to the extent that all materials and components have such a property, including walls defining the furnace (see figure 1 for example), a heating unit (52 or 56) for heating a metal product (40) within the furnace, a rapid heating element (54) for heating the metal product within the furnace and being distinct from the heating unit, and a control unit (302, 308, 306), configured for controlling treatment of the metal product “based on” thermal inertia properties (see col. 4, line 65 to col. 5 line 42 for example). However, Rohrbaugh et al does not specifically teach controlling the speed of the strip (40) based on the thermal inertia properties. Each of Demidovitch et al (the embodiment of figure 2 for example) and GB’243 (controlling the rotation speed of rollers ands thereby the strip speed) teach that controlling strip speed based upon measurement of thermal properties in a furnace was known in the heat treating arts to provide desired metal strip heat treatments. Because the production of a desired heat treatment of the metal strip is also desired in Rohrbaugh et al, motivation to include the control systems of either of GB’243 or Demidovitch et al in the system of Rohrbaugh et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 2, 5 ,7 ,25 and 27, the system of Rohrbaugh et al includes controlling the heating unit and or the rapid heating unit “based on” temperatures of the constitutive elements including walls, (see col. 4, line 65 to col. 5 line 42 for example).
With respect to claims 3, 4 and 23, each of GB’243 and Rohrbaugh et al include rolls (70, 72 in Rohrbaugh et al or 22 in GB’243) where the temperature is measured and employed in the control system.
With respect to claims 6, 16 and 26, Rohrbaugh et al includes the use of induction heaters as the rapid heating element.
With respect to claims 12, 14 and 32, Rohrbaugh et al teaches the use of a radiant heating tube (80) and control arrangement for the heating unit.
With respect to claim 17, Rohrbaugh et al teaches an arrangement that could, if desired be operated vin the claimed manner, thereby meeting these claim limitations since the manner or method of use of an apparatus alone, cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114.
With respect to claims 20, and 38, Rohrbaugh includes determination means for determining a physical parameter for determining a thermal property (302, 308, 306).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 3,385,946, US 5,827,056, showing further examples of prior art furnace control systems, and US 2021/0087651 (the publication of the instant application) are also cited.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk